Per, Curiam.
The exceptions chiefly insisted upon relate to. the nature of the crime intended to be covered by the statute, and to the charge of the court as trenching upon the province of the jury.
The statute Comp. L., § 578J¡), under which the prosecution was had, punishes any one who takes or entices any female under sixteen years of age, from her father, mother or guardian, etc., without their consent, either for the purpose of prostitution, concubinage or marriage.
Two points are raised on the statute, viz: First, that inasmuch as the evidence tended to show that whatever unlawful design existed was carried out, the offense should have been charged as seduction; and second, that there could be no offense in any enticing with a design of having illicit intercourse, unless it was to be continuous, and that concubinage would not exist without some relation of more or less permanence. We do not- think it material whether the offense when complete would amount to seduc*127tion or not, as they are both felonies, and there is no room for the doctrine of merger. If the offense committed comes within the terms of the statute, the prosecution was properly laid.
We think the statute intended, in enumerating marriage, prostitution and concubinage, to cover every purpose of unlawful enticement to sexual intercourse. The word “ concubinage ” has no settled common-law meaning, and. if we look at the derivation and the usage of etymologists, we shall find it to be a comprehensive term, covering any illicit intercourse. We have no doubt the legislation., was intended to cover all such cases, and if the question had been more doubtful, we should not be disposed to explain away the meaning of a wholesome statute in order to create an exception clearly within the mischief, and leave entirely unpunished attempts to destroy the virtue of young females, merely because there was no design after ruining them, of taking any further noticé of them. Such a claim does not appeal very strongly to equitable consideration.
The exception to the charge is too general. But we do not think the court can be properly charged with having gone beyond propriety in the fullness of the instructions given to the jury. There was nothing said which, so far as appears, could have possibly misled them, and no comments were made which exceeded a proper judicial discretion.
The conviction was right, and judgment should be rendered upon it.